 



MODIFICATION AGREEMENT TO

PROMISSORY NOTES

 

This MODIFICATION AGREEMENT is made as of December 31, 2012 between Infinite
Group, Inc., a Delaware corporation with offices at 60 Office Park Way,
Pittsford, NY 14534 (“Borrower”) and Carle C. Conway, an individual residing at
1305 E. via Entrada, Tucson, AZ  85718 (“Lender”).

 

WHEREAS, Lender is the holder of three (3) Promissory Notes issued by the
Borrower to the Lender, as described in more detail in the attached Schedule A
(collectively, the Notes); and

 

WHEREAS, the parties desire to modify the terms and conditions of the Promissory
Notes as follows:

 

NOW, THEREFORE, the parties agree as follows:

 

1)The Notes and each of them are modified to provide that the time at which the
entire principal balance and accrued and unpaid interest shall be due and
payable is January 1, 2015.

 

2)The rate of interest shall be ten percent (10%) per annum;

 

3)Except as modified by this Agreement, all of the terms, covenants and
conditions of the Notes shall remain the same.

 

In witness whereof, Borrower and Lender have executed this Agreement under the
day and year first written above.

 

INFINITE GROUP, INC.

 

/s/ James Villa   By: James Villa, President  

 

/s/ Carle C. Conway   Carle C. Conway      

 

 

 

PROMISSORY NOTES OF INFINITE GROUP, INC.

IN FAVOR OF CARLE C. CONWAY



 

Holder  Principal Amt   Date  Carle C. Conway  $150,000    8/13/03  Carle C.
Conway  $50,000    1/16/04  Carle C. Conway  $65,000    3/11/04 

 



 

 

 

